Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The recitation of a method for using a folding top assembly comprising the steps of extending a cover over front and rear seating areas of a vehicle, where the cover has front, middle, and rear segments, folding the rear segment forward to expose a first space extending over the rear seating area, securing such rear segment in a first folded position, where a portion of the rear segment is folded over the middle segment and folding the front segment rearward  to expose a second space extending over the front seating area is not taught nor fairly suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haberkamp et al. (9,139,073) disclose a soft front cockpit cover.
Fallis, III et al. (2007/0257521) disclose a cover with a front cover section which folds rearwardly and a rear cover section which folds forwardly.
Induni (5,009,465) disclose a roll up soft top cover.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664. The examiner can normally be reached Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph D. Pape/Primary Examiner, Art Unit 3612